DETAILED ACTION
This is in response to the application filed on 06/11/2019 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending.

Specification
The abstract is objected to because of the following informalities:
It appears a period is missing after the first line in Abstract: “Channeling data with at least partially synchronized decentralized identity stores”
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 6 and 9-11 are objected to because of the following informalities:  
Claim 6 is objected to because the limitation “...plurality of decentralized identity store.” should read “...plurality of decentralized identity stores.”.
Claim 9 is objected to because the claim element “the selected decentralized identity” has no antecedent basis. 
Claims 10-11 are objected to because the claim element “the first selected decentralized identity store” has no antecedent basis. 
	For purposes of examination, the Examiner assumes “...the selected decentralized identity being a first selected decentralized identity,...” in the preamble for claim 9 was intended to be “...the selected decentralized identity store being a first selected decentralized identity store,...”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: 
As per claim 17, the claim limitation recites “computer-readable storage media”. However, the usage of the phrase “computer-readable storage media" is broad enough to include both “non-transitory" and “transitory” media. The specification does not limit the utilization of a non-transitory computer-readable medium. Para [0026] of the specification states that there two distinct types of media (“transmission” and “storage”) but doesn’t indicate that the types are necessarily mutually exclusive. Para [0027]’s definition of storage media is open-ended (“includes”) and does not exclude transmission media. Also, extrinsic In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
Therefore, claim 17 and its dependent claims 18-20 are non-statutory. A suggestion is made to the Applicant to amend the independent claim 17 to recite non-transitory computer-readable medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (“The Technical Foundations of Sovrin”, 2016) in view of Bi (“An Accelerated Method for Message Propagation in Blockchain Networks”).

Regarding claim 1,
Reed teaches A computing system comprising: one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform *see page5 (discusses clients/apps on computing devices), page7/Fig.3 (shows client devices, such as smartphones, laptops, that are known to include processors, storage media)
a method for channeling of data with a plurality of decentralized identity store, the method comprising: *see page5 (discusses clients conducting transactions), Fig.3/page7 (discusses clients write to/read from [channeling data] various nodes [decentralized identity stores])
...each of a plurality of decentralized identity stores that are each under control of a single decentralized identity to store data belonging to or regarding the decentralized identity, *see pages6-8 (discusses distributed ledger nodes [store] operated by stewards [decentralized identity]), page8 (“Identity ledger ...system of record for all identity records written by Sovrin identity owners [also read on ‘decentralized identity’]), page20 (discusses identity owners controlling data regarding their identities, personal data, credentials etc...), page10 (“Agencies & Agent Endpoints”)
such that if a change is made to at least some data stored on one of the decentralized identity stores, that change is reflected in one or more of the remaining decentralized identity stores of the plurality of decentralized identity stores; *see page 6 (“...public permissioned ledger... is able run a DLT consensus protocol”), page7 (“Validator nodes run the Plenum consensus protocol to validate new Sovrin transactions. Every “write” to the Sovrin ledger must be sent to a validator node”), page8 (“Transactions are ...sent to a validator node, and once validated, the validators update the appropriate ledger depending on the transaction 
determining that data is to be channeled between one of the decentralized identity store and the computing system; *see page5 (discusses clients conducting transactions), Fig.3 / page7 (shows clients write to/read from various nodes [store], and indirectly teaches client determining that data is to be channeled; “3. Push subscriptions” teach determining specific ledger events/data to be channeled to subscribers), page19 (discusses notifications sent regarding ledger events/identity record updates to subscribers/identity owners, and indirectly teaches step of determining data is to be channeled executed prior to notifications being sent)
in response to determining, ..., selecting one of the plurality of decentralized identity stores to communicate with in order to channel the data; and *see Fig.3 / page7 (shows clients write to/read from specific nodes [selected store]; “Hot standbys” teach selecting observer nodes to function as validator node and serve write requests [channel data], in response to determining validator node is unavailable; “Push subscriptions” teach selecting observer nodes to channel relevant ledger events/data through), page19 (discusses identity owners subscribing to/receiving notifications regarding ledger events/identity record updates through observer nodes, and indirectly teaches step of selecting observer node executed prior to notifications being sent)
channeling the data between the selected decentralized identity store and the computing system. *see page5 (clients conducting transactions), Fig.3 / page7 (shows clients write to/read from various node and teaches data channeled between nodes [store] and clients [computing system], “Push subscriptions” teach data channeled between nodes and subscribers [computing system]), page19 (discusses subscribers receiving notifications regarding ledger events/identity record updates through observer nodes, which teaches step of channeling data)

Reed does not explicitly teach “…monitoring latency in interfacing with... ...based on the monitored latency of each of at least some of the plurality of decentralized identity stores, selecting...” 
However, Bi teaches …monitoring latency in interfacing with... *see page5 (discussing latency, distance between connected peers, round-trip-time/RTT), page6 (“...Refresh the list of neighbors when new nodes are found or old nodes are lost, and refresh each neighbor’s latency value via RTT measurement” teaches monitoring RTT [latency] in interfacing with plurality of neighbors [stores])
...based on the monitored latency of each of at least some of the plurality of decentralized identity stores, selecting... *see page6 (“...Sort the neighbors in the list by its latency value, with the smaller values first... Send messages by selecting neighbors in order in the list to nodes all over the blockchain” teaches selecting neighbor [store] to communicate with based on monitored latency)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reed to incorporate the teachings of Bi and enable Reed to monitor latency in interfacing with decentralized Bi, page2).

Regarding claim 2,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Reed as modified by Bi further teaches The computing system in accordance with Claim 1, wherein performance of the determination that the data is to be channeled, the selecting of one of the plurality of decentralized identity stores, and the channeling of the data are repeated for each of a plurality of data. *see Reed:pages5,7,19 (Examiner notes that claim 2 appears to simply repeat steps of determining, selecting and channeling as specified in claim 1 for a plurality of data and hence the same rejection applies); Also see Bi:Abstract (“method that selects a node's closest neighbors to make messages propagate in the whole network”), Bi:page2 (“Each node receives the transaction request message, updates its own copy of the ledger, and passes on the message to nearby nodes”) and Bi:pages5-6

Regarding claim 3,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Reed further teaches The computing system in accordance with Claim 2, wherein different decentralized identity stores are selected comparing different data of the plurality of data. *see Fig.3 / page7 (shows clients write to validator nodes and read from observer nodes [store], “Every “write” to the Sovrin ledger must be sent to a validator node”), page21 (discusses public claims stored on the Sovrin ledger and private claims stored off-ledger by Sovrin agent); These indirectly teach different nodes [stores] selected based on type/attributes of the data

Regarding claim 4,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Reed further teaches The computing system in accordance with Claim 1, the channeling of the data comprising writing the data to the selected decentralized identity store. *see Fig.3 / page7 (shows clients write to validator nodes)

Regarding claim 5,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Reed further teaches The computing system in accordance with Claim 1, the channeling of the data comprising reading the data from the selected decentralized identity store. *see Fig.3 / page7 (shows clients read from observer nodes [store])

Regarding claim 6,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Reed further teaches The computing system in accordance with Claim 1, wherein third parties can use the decentralized identity to at least conditionally access the data of one or more of the plurality of decentralized identity store. *see page7 (“2.Hot standbys... 3.Push subscriptions” discusses subscribers/actors [third parties] being able to subscribe to [conditionally access] data from observer nodes, via stewards [decentralized identity])

Regarding claim 7,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Reed further teaches The computing system in accordance with Claim 1, the data comprising user data of the decentralized identity. *see page20 (“...attributes of their identities—personal data, credentials, awards, degrees, etc.” discusses user data of identity owners [decentralized identity]), page21 (discusses private claims containing PII/personally-identifiable information) 

Claim 8 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.


Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 8 above.
Reed as modified by Bi further teaches The method in accordance with Claim 8, the data being first data, the selected decentralized identity being a first selected decentralized identity, the method further comprising: determining that second data is to be channeled between one of the decentralized identity store and the computing system; in response to determining that the second data is to be channeled between one of the decentralized identity store and the computing system, based on the monitored latency, selecting a second decentralized identity store to communicate with in order to channel the second data; and channeling the second data between the second selected decentralized identity store and the computing system. *see Reed:pages 5,7,19 (Examiner notes that claim 9 appears to simply repeat steps of determining, selecting and channeling data as specified in claims 1-2 and 8 for a second data and hence the same rejection applies), Also see Bi:Abstract (“method that selects a node's closest neighbors to make messages propagate in the whole network”), Bi:page2 (“Each node receives the transaction request message, updates its own copy of the ledger, and passes on the message to nearby nodes”) and Bi:pages5-6

Regarding claim 10,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Reed further teaches The method in accordance with Claim 9, the channeling of the first data comprising reading data from the first selected decentralized identity store, the channeling of the second data comprising writing data to the second selected decentralized identity store. *see Fig.3 / page7 (shows read [channeling first data] from observer nodes [first...store] and write [channeling second data] to validator nodes [second...store])

Regarding claim 11,
Reed as modified by Bi teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Reed further teaches The method in accordance with Claim 9, the first selected decentralized identity store and the second selected decentralized identity store being different decentralized identity stores of the plurality of decentralized identity stores. *see Fig.3 / page7 (shows observer nodes [first...store] and validator nodes [second...store]).

Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Claim 13 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.



Claim 15 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Claim 16 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Claim 17 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claim 18 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Claim 19 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Claim 20 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Novotny
Wang (US 2020/0119925 A1) discloses a system and method for virtualizing policy enforcement amongst participants of an overlay network
Liu (US 2020/0059353 A1) discloses a method and system for data fetching in data exchange networks, based on determination of the nearest remote computing system using data transaction history.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                                                                                                                                                                                                                                /MATTHEW ELL/Primary Examiner, Art Unit 2145